ICJ_116_ArmedActivities_COD_UGA_2016-04-11_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                             ACTIVITÉS ARMÉES
                        SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                             ORDONNANCE DU 11 AVRIL 2016




                                    2016
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                            ARMED ACTIVITIES
                     ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                ORDER OF 11 APRIL 2016




6 CIJ1095.indb 1                                                   14/02/17 09:58

                                           Mode officiel de citation :
                                  Activités armées sur le territoire du Congo
                               (République démocratique du Congo c. Ouganda),
                            ordonnance du 11 avril 2016, C.I.J. Recueil 2016, p. 222




                                               Official citation :
                                Armed Activities on the Territory of the Congo
                               (Democratic Republic of the Congo v. Uganda),
                              Order of 11 April 2016, I.C.J. Reports 2016, p. 222




                                                                               1095
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157290-2




6 CIJ1095.indb 2                                                                       14/02/17 09:58

                                                         11 AVRIL 2016

                                                      ORDONNANCE




                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                  ARMED ACTIVITIES
                           ON THE TERRITORY OF THE CONGO
                    (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                      11 APRIL 2016

                                                           ORDER




6 CIJ1095.indb 3                                                         14/02/17 09:58

                     222 	



                                    COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2016
        2016
       11 avril                                     11 avril 2016
     Rôle général
       no 116
                                     ACTIVITÉS ARMÉES
                                SUR LE TERRITOIRE DU CONGO
                         (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                                  ORDONNANCE


                     Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                                 MM. Owada, Tomka, Bennouna, Cançado Trindade,
                                 Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                                 MM. Bhandari, Robinson, Gevorgian, juges ; M. Couvreur,
                                 greffier.


                         La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
                     son Règlement,
                        Vu l’ordonnance du 1er juillet 2015, par laquelle la Cour a fixé au 6 jan-
                     vier 2016 la date d’expiration du délai pour le dépôt, par la République
                     démocratique du Congo, d’un mémoire portant sur les réparations qu’elle
                     estime lui être dues par la République de l’Ouganda et pour le dépôt, par
                     la République de l’Ouganda, d’un mémoire portant sur les réparations
                     qu’elle estime lui être dues par la République démocratique du Congo,
                        Vu l’ordonnance du 10 décembre 2015, par laquelle le président de la
                     Cour a reporté au 28 avril 2016 la date d’expiration du délai pour le
                     dépôt, par la République démocratique du Congo, d’un mémoire portant
                     sur les réparations qu’elle estime lui être dues par la République de l’Ou-
                     ganda et pour le dépôt, par la République de l’Ouganda, d’un mémoire


                     4




6 CIJ1095.indb 220                                                                                   14/02/17 09:58

                     223 	            activités armées (ordonnance 11 IV 16)

                     portant sur les réparations qu’elle estime lui être dues par la République
                     démocratique du Congo ;
                        Considérant que, par une lettre datée du 31 mars 2016 et reçue au
                     Greffe le même jour, le ministre congolais de la justice, garde des sceaux
                     et droits humains, a sollicité de la Cour, pour les raisons exposées dans
                     ladite lettre, un délai supplémentaire de dix mois pour le dépôt du
                     mémoire de son Gouvernement ;
                        Considérant que, par une lettre datée du 6 avril 2016 et reçue au Greffe
                     le même jour, l’agent de la République de l’Ouganda a notamment indi-
                     qué que son Gouvernement était disposé à accepter une prorogation de
                     trois mois du délai fixé pour le dépôt du mémoire de la République démo-
                     cratique du Congo portant sur les réparations ;
                        Compte tenu des vues des Parties,
                       Reporte au 28 septembre 2016 la date d’expiration du délai pour le
                     dépôt, par la République démocratique du Congo, d’un mémoire portant
                     sur les réparations qu’elle estime lui être dues par la République de l’Ou-
                     ganda et pour le dépôt, par la République de l’Ouganda, d’un mémoire
                     portant sur les réparations qu’elle estime lui être dues par la République
                     démocratique du Congo ;
                         Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le onze avril deux mille seize, en trois exemplaires,
                     dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                     mis respectivement au Gouvernement de la République démocratique du
                     Congo et au Gouvernement de la République de l’Ouganda.


                                                                            Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                         M. le juge Cançado Trindade joint une déclaration à l’ordonnance.


                                                                              (Paraphé) R.A.
                                                                              (Paraphé) Ph.C.




                     5




6 CIJ1095.indb 222                                                                                    14/02/17 09:58

